TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00150-CR



                                  Robert Fullilove, Jr., Appellant

                                                   v.

                                   The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 57152, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Robert Fullilove, Jr., seeks to appeal from a judgment of conviction for possession

of cocaine. The trial court has certified that this is a plea bargain case and Fullilove has no right of

appeal, and also that Fullilove waived his right of appeal. See Tex. R. App. P. 25.2(a)(2); Monreal

v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco v. State, 18 S.W.3d 218, 220

(Tex. Crim. App. 2000). The appeal is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: March 28, 2006

Do Not Publish